DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Response to Amendment
Claims 1-2,4-29 are pending. Claims 1, 13, 14, and 28 are amended. Claim 29 is newly added. Claims 2, and 9-12 were allowed before.
 
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments and corresponding response is listed below.
 
Argument:
Regarding claim 1 & 13 applicant argues –
Claim 1 is amended to remove the "parameter" option, leaving selection of style for surface rendering based on depth comparison. Even if Bhalero taught changing opacity or color for the surface rendering instead of the volume rendering, Bhalero does not teach altering the style of surface rendering performed (see paragraphs 100 and 101 of the current application for some examples).
 	Independent claim 13 recites that the volume rendering process comprises applying a shading process using the depths of the surface and the respective locations. Bhalero does not disclose this limitation.
 
Response
Under broadest reasonable interpretation, according to fig. 10, we see that rendering style, parameter for rendering the fragment is determined based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface.  Changing the opacity and/or color of objects based on depth comparison can very well be reasonably considered as, selecting rendering style or parameter for use in the fragment by surface rendering process. Furthermore, rendering types is reasonably understood implemented in types 1-6, described in section 3.1.
 	Also, both rendering style and/or parameter selection is clearly taught in the alternate obvious rejection made by Bahlerao n view of Wenger (see Wenger ¶016).
 
Argument:
 
Regarding claim 1, applicant argues –
However, the change of color and opacity is of a volume rendering of the z-buffer, not a surface rendering. There is no change in the style or parameter of surface rendering based on comparison with depth. Figure 10(k) is a volume rendering (page 240, 2nd column, first and second paragraphs; and Figure 10 caption, page 242). Figure 10(k) is meant to show the z-buffer that is used in the volume-surface renderings of the right column of Figure 10, but is itself a volume rendering ("in the left column, all objects are volumetric," page 240, 2nd column, first paragraph, and "Left column: super-z volume renderings ... Right column: combined volume-geometry using super-z with sphere polygon rendered," Figure 10 caption, page 242). The surface rendered sphere is combined with the volume rendered cone and bars in the right column of Figure 10 where the left column is volume renderings. Any change in opacity or color for Figure 10(k) (left column) is a change in the volume rendering, not a change in the surface rendering. Since the color or opacity change is in the volume rendering to show the z-buffer, Bhalerao does not teach use of comparison of depth from the volume rendering to select a style or parameter used in the surface rendering.
 
Response:
 	If Applicant is under the impression that Examiner builds his entire arguments based on fig. 10(k), then Applicant is not understanding Examiner arguments overall. Please note that Examiner cites numerous locations within the reference to meet the claim limitation. All the cited portions should be considered together to see how Examiner meets the limitation. The preamble of claim 1 and 13 is met with a general citation of the title and abstract. Title of Bhalerao reference reads, “Fast re-rendering of volume and surface graphics by depth, color, and opacity buffering”. The title itself is indicative that surface rendering is performed based on depth. Now super-z depth buffering is defined as the ray direction (see abstract), and thus inherently comprises of depth attributes attached therein. In other words, if a super-z depth buffering is mentioned, it is understood that comparison based on depth is inherent. Furthermore, in meeting the limitation besides title and abstract citations, Examiner also cited section 2.2, section 4.1, figs. 8-10, page 240 col. 2 last ¶. Applicant somehow erroneously understands that Examiner only relied on fig. 10(k) for meeting the claim. Such interpretation is unfortunately misconstrued. Please refer to Final Office action of 7/22/2022 to see that examiner just copied the description from figure 10. it just gives the. The citation is meant for whole of figure 10. Examiner wrote, 
 	 “Also according to fig. 10, we see that rendering style, parameter for rendering the fragment is determined based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface.  Changing the opacity and/or color of objects based on depth comparison can very well be reasonably considered as, selecting rendering style or parameter for use in the fragment by surface rendering process - see response to arguments above”
 	The above explanation is applicable to fig. 10 as whole. Thus, Examiner aggress with arguments made by applicant that left renderings are volumetric while right renderings are volume-surface. Therefore, according to fig. 10 taken as a whole, it is understood the surface rendering based on super-z is undertaken and combined volume-surface data is generated.
 
Argument:
The Advisory Action notes that the title alone is indicative of surface rendering
performed based on depth, noting various other cited sections and quoting the previous Office Action. However, the claim language not taught by Bhalero is the use of comparison of depth to select a style or parameter used in the surface rendering. Bhalero uses depth for separating triangles based on volume bounds for surface rendering those outside (e.g., clipping based on volume rendering z-buffer (see Figure5)). There is no selection of style or parameter of the surface rendering based on the comparison. The different opacity and color relied upon in the Advisory Action and Office Action are differences in the volume z-buffer rendering, not the surface rendering. Figure 10 shows that the color and opacity differences are for the volume rendering of the z-buffer, not the surface rendering.
 	The Advisory Action notes shading from light at the front to dark at the back, citing page 240, col. 2, last paragraph, and alleges that Figure 6 shows FTB with shading using super-z depth buffering, citing section 2, page 236. However, the light-to- dark is described relative to the viewer but there is no teaching that the light source is at the viewer location. The link between the view depth and shading distance is not made. Further, the algorithm of Figure 6 FTB composites by depth (3(a-d) composites image information based on relative depth), but this is not shading. The FTB is a process to combine already rendered and shaded information (Section 3.1 references Figure 6 for combining volume and surface rendered information front-to-back, page 239). As shown in Figure 5, the compositing of surface and volume happens after the Volume rendering (right side) and after the surface rendering (left side). As noted in section 2, the shading occurs as part of the volume rendering (page 237, left column, 1St and 2nd full paragraphs). Section 3, after section 2, teaches compositing the rendered information. The depths of any surface used in the shading for volume rendering in Bhalerao are depths for structure represented in the volume dataset, not for an embedded model and not for an added surface separate from the volumetric dataset.
 	As a note from one of the current inventors, "the "light-to-dark" shading in the figure is only an illustration of the compositing technique, showing the overlapping between different layers. Even that explanatory/debug "shading" is in no way affected by any depth layer values. All volume and surface shading in the actual technique appears to be Phong-style shading with no alterations due to the volume depth values."
 
Response:
 	Argument of “This is not shading” has been addressed before in the Office action of 7/22/2022, page 4. Where Examiner wrote,
 	E.g. in reference to fig. 10k, Bhalerao discloses, Depth is shaded in the original object color from light (at the front) to dark at the back, which clearly indicates shading is done in volumetric rendering process using depths of the surface and the respective locations, Also, per Wikipedia resource, Shading process involve altering the color of an abject/surface or polygon, based on different criterion, e.g. distance from lights. Therefore, Examiner argues that altering the color of the object, based on depth from light at the front to dark at the back is indeed a shading process.
 	Same argument applies here. Also Applicant’s assertion that, “there is no teaching that the light source is at the viewer location” is not persuasive, since the line, “Depth is shaded in the original object color from light (at the front) to dark at the back” indicates that the light source is located in the scene, and the portion object is shaded from the light side at the front to the dark side at the back. Furthermore, Bhalerao discloses “Each volumetric object is separately rendered parameterized by the global camera and lighting model” [see page 237, Col. 1, ¶1], indicating a global lighting model being used in scene illumination.
 
Also note that in the alternate rejection made in this Office Action, Wenger (US 20080284781 A1) discloses that, rendering style and/or parameter is selectable based on depth (¶0016, ¶0020, ¶0023).
	About the argument, The different opacity and color relied upon in the Advisory Action and Office Action are differences in the volume z-buffer rendering, not the surface rendering. Figure 10 shows that the color and opacity differences are for the volume rendering of the z-buffer, not the surface rendering – Examiner disagrees.
It is clear from the title, abstract and representative figure 5, that algorithms running in the method of Bahlerao, implementing eqns. 1 & 2 – are not merely volume rendering as alleged by applicant, but rather combined volume and surface rendering (see title – “Fast re-rendering of volume and surface graphics by depth, color, and
opacity buffering”). Fig. 5 also clearly shows separate volume and surface rendering pipelines which are intermixed in Rasterization and composite blocks.
 
Argument:
 	Regarding claim 13 Applicant argues –
 	In the Response to Arguments, the Office Action cites to the example of Figure 10(k) where shading is applied as being different than the example of Figure 14(f) where shading is not applied and alleges that, for Figure 10(k), shading involves altering
the color based on distance from light per Wikipedia (Office Action dated July 22, 2022, pages 3-4). However, distance is not depth in either of the Figure 14(f) or 10(k) examples. Figure 14(f) includes shading where the description just notes that the shading is unaffected by the added surface rendering (page 246, 2nd column, first paragraph of section 4.4). In Figure 14(f), a polygon sphere (surface rendering) is added to the knee renderings (volume renderings), and this added surface rendering does not alter the shading of the volume rendering. For the example of Figure 10(k),	the goal is to show the z-buffer so color coding is added for different overlaps (page 242, Figure 10 caption). In Figure 10(k), the shading uses light at the front and dark at the back of the original color (page 240, 2nd column, second paragraph). For both examples, shading is used in Bhalerao. As taught by Wikipedia, the shading may alter the color based on distance to light. Bhalerao indicates that front and back are shaded light and dark, respectively, but does not otherwise indicate the location of the lights. The z-buffer follows a particular dimension from the viewer to provide depth (page 235, right column, and page 237, left column, second full paragraph). There is no indication that the depth of the z-buffer is used as the distance in shading since the light may be at any location. Bhalerao, in any of the examples including Figure 10(k), does not use the depth in the shading process. Distance from light is different than depth.
 	The Advisory Action notes shading from light at the front to dark at the back, citing page 240, col. 2, last paragraph, and alleges that Figure 6 shows FTB with shading using super-z depth buffering, citing section 2, page 236. However, the light-to-dark is described relative to the viewer but there is no teaching that the light source is at the viewer location. The link between the view depth and shading distance is not made. Further, the algorithm of Figure 6 FTB composites by depth (3(a-d) composites image information based on relative depth), but this is not shading. The FTB is a process to combine already rendered and shaded information (Section 3.1 references Figure 6 for combining volume and surface rendered information front-to-back, page 239). As shown in Figure 5, the compositing of surface and volume happens after the Volume rendering (right side) and after the surface rendering (left side). As noted in section 2, the shading occurs as part of the volume rendering (page 237, left column, 1St and 2nd full paragraphs). Section 3, after section 2, teaches compositing the rendered information. The depths of any surface used in the shading for volume rendering in Bhalerao are depths for structure represented in the volume dataset, not for an embedded model and not for an added surface separate from the volumetric dataset.
 	As a note from one of the current inventors, "the "light-to-dark" shading in the figure is only an illustration of the compositing technique, showing the overlapping between different layers. Even that explanatory/debug "shading" is in no way affected by any depth layer values. All volume and surface shading in the actual technique appears to be Phong-style shading with no alterations due to the volume depth values."
 
Response:
 	Examiner does not agree with Applicant’s explanations and conclusions drawn therefrom. The shading is provided to give depth perception of the 3D objects, as is understood by Examiner, when Bhalerao discloses, “Depth is shaded in the original object color from light (at the front) to dark at the back.” [Page 240, Col. 2, last ¶]. Examiner contends that, the statement above is enough to meet the limitation, that shading is indeed takes place on the object by varying the level of darkness of the object (light at the from to dark at the back). Applicant argues that there is no indication that the depth of z-buffer is used as the distance in shading since light may be at any location, examiner disagree. Please refer to algorithm for combining volume and surface graphics using super-z shown in fig. 6, where which employs FTB technique (front to back) for object culling and compositing segment pixels. The shading is performed using super-z depth buffering [see section 2., page 236], where Bhalerao discloses,
 
Different classes of volumetric objects can be defined (e.g. geometric, iso-surface, and maximum intensity projection) and ray-intersection calculation and shading is performed separately. The intersection information is passed to the shader in a similar manner to that described here and we borrow their ‘segment’ terminology to describe groups of contiguous voxels…
 	Fig. 1 shows an overview of super-z based rendering. Each volumetric object is separately rendered parameterized by the global camera and lighting model (the material properties controlling the shading of each volume can be defined differently if required).
[See page 237, Col. 1, ¶1-¶2].
 	Thus we see that for intersection testing and subsequent shading super-z structure is utilized, while lighting and camera schema used is global. The super-z depth buffer based coloring scheme for shading is explained in eqns. 1 & 2. In eqn. 2 we see that accumulated color of the object (color attained on a pixel of a segment after material color is modulated using opacity and global lighting effects), Cλout and likewise Cλ which are functions of ray ‘r’, and sample location ‘i’ along the ray ‘r’ [see eqn. 2, page 237, Col. 2, first ¶]. Note that super-z buffer is constructed as a function of ray r, when Bahlerao discloses, “During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray” [see page 237, Col. 1, ¶2].
 	Therefore, the FTB (front to back) encounter of object segment shading, as disclosed in disclosure, “Depth is shaded in the original object color from light (at the front) to dark at the back.” [Page 240, Col. 2, last ¶], is indeed undertaken according to equation 2, whose arguments of color output [i.e. color of the segment of an encountered object obtained after shading due to global lighting] is ray r direction and sampling location ‘i’ along the ray ‘r’.
 
Therefore, Bahlerao indeed discloses that, the depth of the z-buffer is used as the distance in shading the segments of object located at different depths, using FTB based sampling at location ‘i’ on along ray ‘r’. Also, for fig. 14(f) shading is not used since the sphere is wireframed (instead of combination of polygons), as correct depth compositing is unaffected. Therefore, fig. 14(f) is a special instance or exception in Bahlerao, where shading is deliberately turned off, since depth perception cannot be effectively composited in a wireframed model. However, generally shading in all objects follow eqn. 2, using FTB based sampling on a ray direction using super-z buffering.
 	Argument for “there is no teaching that the light source is at the viewer location” is not persuasive, since the line, “Depth is shaded in the original object color from light (at the front) to dark at the back” indicates that the light source is located in the scene, and the portion object is shaded from the light side at the front to the dark side at the back. Furthermore, Bhalerao discloses “Each volumetric object is separately rendered parameterized by the global camera and lighting model” [see page 237, Col. 1, ¶1], indicating a global lighting model being used in scene illumination.
Argument “The link between the view depth and shading distance is not made” is not persuasive, since, according to eqns. 1 & 2, color is modified in ray direction, which is FTB composition and same as shading depth as disclosed and explained earlier.
 
Argument:
	Regarding claim 4, Applicant argues –
 	Claim 4 is allowable as a person of ordinary skill in the art would not have used the physically-based rendering process of Vetter in the system of Bhalerao. As noted in Vetter, physically-based rendering may take multiple seconds to hours (paragraph 2). Bhalerao seeks fast re-rendering (see title; and page 235, 2nd column, first full paragraph). A person of ordinary skill in the art would not have used the physically- based rendering of Vetter for volume rendering in Bhalerao as Bhalerao seeks rapid rendering, even with rendering on the order of seconds (not rapid in real-time).
 
Response –
 	Examiner disagrees with Applicant’s arguments and conclusions drawn therefrom. ¶2, actually states that physically based visualization could take few seconds to hours depending on the use case. Vetter says in ¶2,
 	 Depending on the rendering parameters and implementing processor, producing one photorealistic image with physically-based volume rendering may be on the order of seconds for interactive workflows and multiple hours for production-quality images.
Thus, Vetter’s disclosure allows physically based rendering be used in an interactive application, where computations could be finished within seconds. Vetter further asserts that, his physically-based volume rendering using lightfield allows use cases be handled in real-time applications (see ¶0003, ¶0034, ¶0069). Therefore, one of ordinary skill in the art would be motivated using physically-based rendering of Vetter for volumetric based surface rendering of Bhalerao.
 
Argument:
 	Regarding claim 8, Applicant argues –
Claim 8 recites that determining the depths of each respective location comprises modifying the initial values using data obtained from a physically-based rendering process. Based on the context from claim 7, claim 8 recites that depths from ray casting are the initial values, which are modified based on the physically-based rendering process. Bhalerao determines depths of segments (page 238, 1st column, last paragraph through equation 7) but does not modify initial values. Bhalerao only considers volume data with a number of discrete materials and computes the locations of material transitions, not computing raycast depths with refinement of the depths using physically-based rendering. Vetter providing physically-based volume rendering does not provide for modifying initial values.
 
Response –
Combination of Bahlerao with Vetter modifies rendering using physically based modeling, thus the initial value of the sample A[r, k+1] and Cλ [r,k+1] for k=0 (see eqn. 7), would be derived from physically based volume rendering.
 
Argument:
 	Regarding claim 14, Applicant argues –
Claim 14 recites that the shading process comprises a modification process to modify one or more optical properties of a first point in the volumetric dataset based on a comparison of a depth of the first point with a depth of the surface stored in association with a location associated with the first point. Bhalerao uses the depth information for clipping (see Figures 5 and 6). Shading is performed but unaffected by the depth-based clipping (page 240, 2nd column, second paragraph; and page 246, 2nd column, first paragraph of section 4.4). While objects at different depths are assigned different colors to show the super-z buffer (page 240, 2nd column, second paragraph; and Figure 10(k), this is not a modification of the shading based on comparison of depths. Instead, Figure 10(k) is created to show information about the super-z buffer process. Bhalerao does not modify optical properties in the volume rendering based on the comparison of depths. As noted above, Bhalerao does not use an embedded or added surface for shading but instead uses depths from the z-buffer, which is part of volume rendering. As a note from one of the current inventors, "Bhalerao indeed doesn't shade a surface based on the volume depth as part of the rendering. Instead, the technique generates layers of color, opacity and depth (RGBAz) from the volume raycaster, and RGBAz layers from the surface rendering, for the parts of the surfaces embedded in the volume data. This part is very vague in the paper, I think it's one RGBAz layer per mesh. The RGBAz-buffers storing the mesh layers are independent from the volume RGBA-z buffers. Those two sets of layers are then composited. In contrast, we render the embedded surface directly, modifying its opacity based on the volume depth data (e.g., fully opaque in front of the first depth, fully transparent behind the second depth).
 
Response –
 	Examiner disagrees. As stated above, fig. 10(k) is not the only cited portion by Examiner from Bahlerao. It has been already shown that shading is indeed undertaken based on depth, which is explained above in depth w.r.t. to claim 8 response. Same arguments apply here. Furthermore, opacity, which is modified according to eqns. 1 & 7 also pertains to optical properties, which is a function of depth along the direction of a ray ‘r’ and sampled at locations ‘i’ on the ray ‘r’.
 
Argument:
 	Regarding claim 15, Applicant argues –
	Claim 15 recites that the modification process is based on one or more properties of a fragment of the surface having the depth stored in association with the location associated with the first point. Bhalerao shades fragments but does not use a property of the fragment at the depth to modify the shading of the point in the volume dataset in the volume rendering. The shading in the volume rendering does not use properties of the embedded or added surface, but instead uses information from the volume being rendered.
 
Response –
Examiner disagrees. As shown above w.r.t. claims 1, 8, and 14, Bhalerao indeed shades fragments, and also uses a property of the fragment [e.g. color, opacity] at the depth to modify the shading of the point in the volume dataset in the volume rendering, based on super-z buffer, by sampling at intervals ‘i’ in the direction of ray ‘r’.
 
 Argument:
 	Regarding claim 18, Applicant argues –
 	Claim 18 recites that modifying the one or more optical properties of the first point comprises determining one or more parameters of the blending process based on a property of the fragment of the surface, the property indicating that the fragment of the surface is at an edge of the surface. Figure 10(k) shows different objects at different positions having different colors in order to visualize the super z- buffer (page 240, 2nd column, second paragraph). Equation 7 teaches sorting and compositing. Bhalerao does not modify optical properties of the point in the volume rendering by determining parameters of the blending process based on the property of the fragment surface. Instead, Bhalerao renders the surface as clipped by the depths from volume rendering, renders the volume, and then composites the two. The shading in the volume rendering does not use properties of the embedded or added surface, but instead uses information from the volume being rendered.
 
Response –
 	Examiner disagrees. As shown above w.r.t. claims 1, 8, 14 and 15, Bhalerao indeed modifies optical properties of the point [e.g. color and opacity] in the volume rendering by determining parameters [e.g. δ thresholds of eqns. 4, and 7] of the blending [compositing volume and surface based rendering according to fig. 5, and algorithm shown in fig. 6] process based on the property [color, opacity] of the fragment surface [segment, triangle, polygon etc. of the surface of the object].
 
Argument:
	Regarding claim 19, Applicant argues –
 	Claim 19 recites that modifying the one or more optical properties of the first point comprises modifying the opacity of the first point. Bhalerao shows objects with different opacity settings (Figure 10) but does not modify the opacity of the volume rendering based on opacity of the fragment (see intervening claim 15). The shading in the volume rendering does not use properties of the embedded or added surface, but instead uses information from the volume being rendered.
 
Response –
Examiner disagrees. Bhalerao indeed modifies the opacity of the volume rendering [see eqns. 4-7] based on opacity of the fragment [e.g. according to eqn. 7 (k+1)th sample of the opacity A[r, k+1] is dependent on opacity of previous sample at location k].
 
Argument:
 	Regarding claim 22, Applicant argues –
 	Claim 22 recites that the determining the depths of the surface at the respective locations comprises performing a depth peeling process. Bhalerao shows an image with the skin peeled away (Figure 14(b)), but this is not depth peeling to determine depths of the surface at different locations. Broadest reasonable interpretation cannot ignore the claim language, especially as depth peeling has a known meaning (specific algorithm for handling overlapping semi-transparent meshes not shown in Bhalerao) that is not so broad as to include an image with skin peeled away.
 
Response –
 	In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation (BRI) will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [ In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)]. Since “depth peeling” is not defined within the claim scope, a broadest reasonable interpretation is sought by the Examiner. Therefore, Examiner urges Applicant to bring the definition of the term within claim scope, so that Examiner is forced to seek the properly defined limitation within the reference or in the alternative indicate allowability thereof.
 
Argument:
 	Regarding claim 23, Applicant argues –
 	Claim 23 recites that the determining the depths of the surface at the respective locations comprises generating a fragment linked list. Bhalerao lists the depths by segment in volume rendering (page 242, section 4.2) but does not generate a fragment linked list to determine depths of the surface. Paragraph 2 of section 4.2 deals with the objects in the volume, not fragments.
 
 Reponse –
 	Examiner disagrees. E.g. the segmented MR knee data shown in fig. 14, and indicated in section 4.2, ¶2 of page 242, indeed generate linked list. The list is also used in determining depth of the surface according to disclosure of ¶3 of section 4.2 in page 242.
 
Argument:
 	Regarding claim 24, Applicant argues –
 	Claim 24 recites that the surface rendering process comprises rasterizing the surface for deferred shading during the volume rendering process. The color, opacity, and depth information being merged is for the clipping and compositing (page 239, section 3.1, first paragraph), not part of the surface rendering and not as a deferred shading. The shading occurs during the volume or z-buffer-based rendering (section 2 describes shading as part of volume rendering), not as part of the compositing of surface and volume renderings. The depth buffers are from the volume rendering, not surface rendering (see caption of Figure 1).
 
Reponse –
 	Examiner disagrees. According to fig. 5, the surface rendering process [overall process shown in fig. 5, where blending of Volume and surface rendering takes place] comprises rasterizing the surface [see rasterization step on the left branch, fig. 4] for deferred shading [shader operation is understood undertaken in compositing step at the end according to eqns.1 & 2] during the volume rendering process [thus the shading process is deferred, or takes place later, after rasterization step is taken place].
 
Examiner’s Note
 	Applicant appears arguing primarily on the point that “comparison of depth to select a style or parameter used in the surface rendering” is not taught in Bhalerao. In above response, Examiner tries to explain how Bhalerao still discloses all features of independent claims 1, and 28. However, arguendo, Examiner makes this rejection a 35 USC § 102 / 103, i.e. independent claims are either anticipated in light of Bhalerao, or in the alternate unpatentable over Bhalerao in view of Wenger (US 20080284781 A1).
 	For details see the rejection below.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 13-26 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bhalerao et al. (Bhalerao, Abhir, et al. "Fast re-rendering of volume and surface graphics by depth, color, and opacity buffering." Medical Image Analysis 4.3 (2000): 235-251 – hereinafter Bhalerao).           
 
Regarding claim 13, Bhalerao discloses a computer-implemented method for rendering a volumetric dataset and a surface embedded in the volumetric dataset (title, abstract), the method comprising:
            determining depths of the surface at respective locations with respect to a viewing point to be used to render the volumetric dataset and storing the depths in association with the respective locations (Stage 1 determines the depth clipping planes which are used to gate the sending of geometry through the rasterization – page 239, section 3.1, ¶2.
Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values α[1], α[2], α[3] – page 238, Col. 1, last ¶), the surface being an added surface separate from the volumetric dataset (Additionally, we demonstrate how moving surface geometry can be intermixed into the volume rendering – Introduction, ¶2. Furthermore, the use of intermediate depth structures provide one practical way of combining volume and surface graphics using separate volume and geometry rendering engines – conclusions, last line. Also see fig. 5, where volume and surface pipelines are separate);
and
            performing a volume rendering process to render the volumetric dataset, the volume rendering process comprising applying a shading process using the depths of the surface and the respective locations (title, abstract, Fig. 1 shows an overview of super-z based rendering. Each volumetric object is separately rendered parameterized by the global camera and lighting model (the material properties controlling the shading of each volume can be defined differently if required) – page 237, Col. 1, ¶2.
Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶
Also see response to arguments above.).  
 
Regarding claim 14, Bhalerao discloses the computer-implemented method according to claim 13, wherein the volume rendering process comprises a modification process to modify one or more optical properties of a first point in the volumetric dataset based on a comparison of a depth of the first point with a depth of the surface stored in association with a location associated with the first point (Depth is shaded in the original object color from light (at the front) to dark at the back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also see equations 4-7, in page 238
Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values α[1], α[2], α[3] – page 238, Col. 1, last ¶).
Also see opacity modifications in Wenger ¶0021-0022).  
 
Regarding claim 15, Bhalerao discloses the computer-implemented method according to claim 14, wherein the modification process is based on one or more properties of a fragment of the surface having the depth stored in association with the location associated with the first point (Depth is shaded in the original object color from light (at the front) to dark at the back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶
All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also see equations 4-7, in page 238).  
 
Regarding claim 16, Bhalerao discloses the computer-implemented method according to claim 15, wherein the one or more properties of the fragment of the surface comprise a colour, an opacity, and/or a normal direction (eqn. 7, are of opacity and color).  
 
Regarding claim 17, Bhalerao discloses the computer-implemented method according to claim 16, wherein modifying the one or more optical properties of the first point comprises performing a blending process to obtain a modified colour for the first point based on a colour of the first point and a colour of the fragment of the surface (eqn. 7. Also see fig. 10).  

Regarding claim 18, Bhalerao discloses the computer-implemented method according to claim 17, wherein modifying the one or more optical properties of the first point comprises determining one or more parameters of the blending process based on a property of the fragment of the surface, the property indicating that the fragment of the surface is at an edge of the surface (as best understood due to the 35 USC § 112(b) rejection made above, eqn. 7. Also see fig. 10).  
 
Regarding claim 19, Bhalerao discloses the computer-implemented method according to claim 16, wherein the one or more optical properties of the first point comprise an opacity, and wherein modifying the one or more optical properties of the first point comprises modifying the opacity of the first point (eqn. 7, Also see eqns. 4-6, fig. 10).  
 
Regarding claim 20, Bhalerao discloses the computer-implemented method according to claim 13, wherein the method comprises performing a surface rendering process to produce a surface rendering of the surface, and wherein the surface rendering process comprises the determining of the depths of the surface (title, abstract, section 3 in page 239, fig. 5).  
 
Regarding claim 21, Bhalerao discloses the computer-implemented method according to claim 20, wherein the surface rendering process comprises a rasterization- based process (section 3 in page 239, fig. 5).  
 	Regarding claim 22, Bhalerao discloses the computer-implemented method according to claim 21, wherein the determining the depths of the surface at the respective locations comprises performing a depth peeling process (Fig. 14(a) shows the skin semi-transparent revealing the bones (femur, tibia, fibula, and patella). The skin has been peeled away in Fig. 14(b) – page 246, Col. 2, section 4.4, ¶1).  
 
Regarding claim 23, Bhalerao discloses the computer-implemented method according to claim 21, wherein the determining the depths of the surface at the respective locations comprises generating a fragment linked list (section 4.2, Super-z list sizes, page 242).  
 
Regarding claim 24, Bhalerao discloses the computer-implemented method according to claim 21, wherein the surface rendering process comprises rasterizing the surface for deferred shading during the volume rendering process (In the method outlined below, polygonal data is rasterized separately by accelerated graphics and color, opacity and depth information is merged using the super-z depth information – page 239, section 3.1, ¶1).  
 
Regarding claim 25, Bhalerao discloses the computer-implemented method according to claim 13, wherein the volume rendering process comprises a ray casting process or a path tracing process (During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray – page 237, Col. 1, ¶2).  
 
Regarding claim 26, Bhalerao discloses the computer-implemented method according to claim 25, wherein the shading process comprises computing shading for points along each of one or more rays cast during the ray casting process or along each of one or more primary rays used during the path tracing process (equation 2; Page 237, Col. 2. Also see eqns 4-7).  
 
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 6-7, 28, 29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bhalerao et al. (Bhalerao, Abhir, et al. "Fast re-rendering of volume and surface graphics by depth, color, and opacity buffering." Medical Image Analysis 4.3 (2000): 235-251 – hereinafter Bhalerao) or, in the alternative, under 35 U.S.C. 103 as obvious over Bhalerao in view of Wenger (US 20080284781 A1). 
 
Regarding claim 1, Bhalerao discloses a computer-implemented method for rendering a volumetric dataset and a surface embedded in the volumetric dataset (title, abstract), the method comprising:
            performing a volume rendering process, the volume rendering process generating a volume rendering of the volumetric dataset (A method for quickly re-rendering volume data consisting of several distinct materials and intermixed with moving geometry is presented – abstract);
            determining, based on the volume rendering process, depths of respective locations in the volume rendering and storing the depths in association with the respective locations (The technique works by storing depth, color and opacity information, to a given approximation, which facilitates accelerated rendering of fixed views at moderate storage overhead without re-scanning the entire volume – abstract.
A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass.
During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray. The final stage is to composite the multiple
image and depth–buffer combinations controlled by color and transparency information – page 237, Col 1, ¶2. Also see fig. 1. Also see section “2. Super-z depth buffereing”);
            performing a surface rendering process, the surface rendering process generating a surface rendering of the surface, the surface rendering process comprising using the depths and respective locations (Our compositing approximates this process (depending on the quality set by d ), regarding all segments as surfaces (see the first segments have a range of start depth values Section 4.1 for an empirical analysis) – page 239, section 2.2, last ¶),
wherein the surface rendering process comprises, based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface, selecting a rendering style for use in rendering the fragment by the surface rendering process (All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1.
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also according to fig. 10, we see that rendering style, parameter for rendering the fragment is determined based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface.  Changing the opacity and/or color of objects based on depth comparison can very well be reasonably considered as, selecting rendering style or parameter for use in the fragment by surface rendering process. Furthermore, rendering types is reasonably understood implemented in types 1-6, described in section 3.1
 	 - see response to arguments above); and
            combining the volume rendering and the surface rendering into a combined rendering of the volumetric dataset and the surface (see section 3. Combining volume data and surface rendered geometry, pages 239-240. Also see figs. 5 & 6).  
 	Thus, as described above, Bhalerao anticipates claim 1.

 	However, in arguendo, Bhalerao could not have disclosed explicitly the feature of, selecting a rendering style for use in rendering the fragment by the surface rendering process based on depth comparison.
 	Wenger nevertheless discloses, a rendering system having a customizable database of compositing rule tables that define how the input volumes are to be combined based on the their type, i.e. anatomical, functional, etc. (abstract), where, the render parameters 18 allows the user to show and hide entire volumes 14 or select alternate rendering styles. Alternate rendering styles can include but are not limited to Phong shading, silhouette shading and no shading (¶0016, also see ¶0020, 0023).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalerao to include the teaching of Wenger of selecting rendering parameter or rendering style of volume data, based on the depth comparison of the volumetric data of Bhalerao, to obtain, selecting a rendering style for use in rendering the fragment by the surface rendering process based on depth comparison, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
 
Regarding claim 6, Bhalerao or in the alternate Bhalerao in view of Wenger discloses the method according to claim 1 wherein determining the depths of the respective locations in the volume rendering comprises using a ray casting process to obtain the depths (A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass. During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray – page 237, ¶2).  
 
Regarding claim 7, Bhalerao or in the alternate Bhalerao in view of Wenger discloses the method according to claim 6:
            wherein using the ray casting process to obtain the depths comprises:
            casting a plurality of rays through the volumetric dataset, each ray being associated with a location of the respective locations (Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing the voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values a[1], a[2], a[3]. To determine the output color for segment ray-sets, therefore, which are an encoding of the voxels encountered during the rendering, we merge all the segment sets, m sorting by depth order and compositing in the same manner as Eqs. (1) and (2):  – page 238, Col. 1, last ¶ - Col. 2, until equation 7);
            determining, along each of the rays, at least one depth value associated with a predetermined change in a value related to the volumetric dataset, and storing the at least one depth values in a data structure (Fig. 2 illustrates an example of a ray cast front-to-back through two uniform materials, m51 and m52, showing the voxel segments encountered. The horizontal axis represents the depth, i.e. z. This illustrates the ray set of Eq. (5) for m51 and m52 showing the extent of the volume segments represented by the opacity values a[1], a[2], a[3]. To determine the output color for segment ray-sets, therefore, which are an encoding of the voxels encountered during the rendering, we merge all the segment sets, m sorting by depth order and compositing in the same manner as Eqs. (1) and (2):  – page 238, Col. 1, last ¶ - Col. 2, until equation 7); and
            selecting, according to predetermined criteria, a pre- determined number of the at least one depth values at each respective location to be used as initial values for the depths at each of the respective locations (where A[0] = 0 and C [0] = 0, eq. 7).  
 
Regarding claim 28, Bhalerao discloses an apparatus (medical image rendered, abstract, section 1, ¶1. Also see section 4.3, page 246, ¶2-3) comprising:
a processor (see section 4.3, page 246, ¶2-3); and
a non-transitory memory storing therein a set of machine- readable instructions which when executed by the processor cause the processor (see section 4.3, page 246, ¶2-3) to:
            generate a volume rendering of a volumetric dataset (A method for quickly re-rendering volume data consisting of several distinct materials and intermixed with moving geometry is presented – abstract);  
            determine, based on the volume rendering, depths of respective locations in the volume rendering (The technique works by storing depth, color and opacity information, to a given approximation, which facilitates accelerated rendering of fixed views at moderate storage overhead without re-scanning the entire volume – abstract.
A voxel representation that includes the material labeling and/or tissue occupancy values allows the intermediate depth structures (see later) to be built in a single pass.
During the rendering, a specialized depth buffer is formed which describes, in list form, the segments encountered by each cast ray. The final stage is to composite the multiple
image and depth–buffer combinations controlled by color and transparency information – page 237, Col 1, ¶2. Also see fig. 1. Also see section “2. Super-z depth buffering”);
            generate a surface rendering of a surface using the depths and respective locations (Our compositing approximates this process (depending on the quality set by d ), regarding all segments as surfaces (see the first segments have a range of start depth values Section 4.1 for an empirical analysis) – page 239, section 2.2, last ¶)
wherein a rendering style to form the surface rendering is based on a comparison of a depth of a fragment of the surface with a depth of the depths for the respective location associated with the fragment of the surface (All the first segments have a range of start depth values between z1 and z2. Similarly, all the second segments have a range of start depth values between z3 and z4. Fig. 8(a) and (b) illustrate the segment voxel depth hulls for two different torus shaped volumes, which are to be merged with any geometry. These appear as backface culled – page 239, Col. 2, ¶1.
Fig. 10(k) shows the super-z buffer as a color-coded image (receding to the back). Where objects overlap the following color coding is used: red, green, blue, yellow,
cyan, magenta, for overlaps of 1, 2, 3, 4, 5 and 6; and white for overlaps of greater than 6. Depth is shaded in the original object color from light (at the front) to dark at the
back. Where the cone is occluded by the sphere, the color is bright red. Where the sphere occludes both the cone and vertical bar, the color is bright green – page 240, Col. 2, last ¶. Also see fig. 9. Fragment of the surface could reasonably any of pixel, voxel, triangle … etc.
Also according to fig. 10, we see that rendering style, parameter for rendering the fragment is determined based on a comparison of a depth of a fragment of the surface with a depth stored in association with a location associated with the fragment of the surface.  Changing the opacity and/or color of objects based on depth comparison can very well be reasonably considered as, selecting rendering style or parameter for use in the fragment by surface rendering process. Furthermore, rendering types is reasonably understood implemented in types 1-6, described in section 3.1); and
            combine the volume rendering and the surface rendering into a combined rendering of the volumetric dataset and the surface (see section 3. Combining volume data and surface rendered geometry, pages 239-240. Also see figs. 5 & 6).
 	Thus, as described above, Bhalerao anticipates claim 1.
However, in arguendo, Bhalerao could not have disclosed explicitly the feature of, selecting a rendering style for use in rendering the fragment by the surface rendering process based on depth comparison.
 	Wenger nevertheless discloses, a rendering system having a customizable database of compositing rule tables that define how the input volumes are to be combined based on the their type, i.e. anatomical, functional, etc. (abstract), where, the render parameters 18 allows the user to show and hide entire volumes 14 or select alternate rendering styles. Alternate rendering styles can include but are not limited to Phong shading, silhouette shading and no shading (¶0016, also see ¶0020, 0023).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalerao to include the teaching of Wenger of selecting rendering parameter or rendering style of volume data, based on the depth comparison of the volumetric data of Bhalerao, to obtain, selecting a rendering style for use in rendering the fragment by the surface rendering process based on depth comparison, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
 
Regarding claim 29, Bhalerao in view of Wenger discloses the method according to any of claim 1 wherein selecting the rendering style comprises selecting between a silhouette rendering style and a style including Phong shading (Wenger: ¶0016, 0020, 0023).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 	Claims 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalerao in view of Vetter et al. (US 20180227568, hereinafter Vetter) or in the alternate Bhalerao in view of Wenger and Vetter.
 
Regarding claim 4, Bhalerao or in the alternate Bhalerao in view of Wenger discloses the method according to any of claim 1, except, wherein the volume rendering process comprises a physically-based rendering process and the depths are obtained by sampling paths traced during the physically-based rendering process.  
            However, Vetter discloses, that volume rendering process comprises a physically-based rendering process and the depths are obtained by sampling paths traced during the physically-based rendering process (abstract, ¶0017-0020, ¶0029, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalerao, with the teaching of Vetter of using physically-based rendering process for volume rendering and the depths are obtained by sampling paths traced during the physically-based rendering process, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
 
Regarding claim 5, Bhalerao or in the alternate Bhalerao in view of Wenger and Vetter discloses the method according to claim 4, wherein the depths are obtained by determining, for each pixel in the volume rendering, an average depth value from a plurality of paths sampled to render the pixel by the physically-based rendering process (¶0044).  
 
Regarding claim 8, Bhalerao or in the alternate Bhalerao in view of Wenger discloses the method according to claim 7: wherein determining the depths of each respective location comprises modifying the initial values using data (see page 238, Col. 1, last ¶ - Col. 2, until equation 7).
 Bhalerao is not found disclosing explicitly that obtainment is done from a physically-based rendering process.  
However, Vetter discloses, that volume rendering process comprises a physically-based rendering process and the depths are obtained by sampling paths traced during the physically-based rendering process (abstract, ¶0017-0020, ¶0029, ¶0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bhalerao or in the alternate Bhalerao in view of Wenger, with the teaching of Vetter of using physically-based rendering process for volume rendering, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
 
Allowable Subject Matter
Claims 9, 2, 12, 10, 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant has rewritten previously objected claims 9 and 10 in independent forms including all of the limitations of the base claims and any intervening claims, thus rendering them allowable.

For detailed reasons of allowance, please refer to the office action of 1/21/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 27, none of the Prior arts of record taken alone or in combination fail to reasonably disclose or suggest, the computer-implemented method according to claim 13, wherein determining the depths of the surface at the respective locations comprises determining, for at least some of the respective locations, a plurality of depths per location and storing each of the plurality of depths in association with a location of the locations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619